ORDER

PER CURIAM.
Sheldon Beckham appeals the judgment denying his Rule 24.085 motion for post-conviction relief without an evidentiary hearing. We find that the motion court did not clearly err in denying Beckham’s request for post-conviction relief without an evidentiary hearing. We affirm.
*339An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).